      Case 4:20-cr-00110-JEG-HCA Document 30 Filed 09/21/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA

                                          )
UNITED STATES OF AMERICA,                 )   Criminal No. 4:20-cr-110
                                          )
             v.                           )
                                          )   GOVERNMENT’S RESPONSE TO
ALLISON DANIELLE DOYLE,                   )   DEFENDANT’S MOTION TO
                                          )   MODIFY CONDITIONS OF
             Defendant.                   )   RELEASE
                                          )

      COMES NOW, United States of America, by and through the undersigned

counsel, and states to the Court:

      1.     On July 14, 2020, a United States Grand Jury returned a one-count

Indictment charging Defendant with Sale or Transfer of a Firearm to a Prohibited

Person, in violation of 18 U.S.C. §§ 922(d) and 924(a)(2). The indictment specifically

named the prohibited person, to whom Defendant sold or transferred the firearm, as

Raysean Howard Nelson.

      2.     On July 20, 2020, the Court entered an Order releasing Defendant on

conditions of pretrial supervision.    (DCD 12.)    Those conditions included that

Defendant specifically avoid all contact with any known C-Block or Heavy Hitta gang

member, including Raysean Nelson. (Id. at 2.) Defendant signed the conditions and

agreed to be abide by the terms.

      3.     On September 14, 2020, Defendant filed a motion to modify conditions

of pretrial release. (DCD 27.) In that motion, Defendant claims that Raysean Nelson

is the father of her unborn baby and that she would like to have contact with Nelson

“for purposes of the well-being and birth of their child.” (Id.) Defendant argues that

                                          1
      Case 4:20-cr-00110-JEG-HCA Document 30 Filed 09/21/20 Page 2 of 3




these communications can be monitored through the Polk County Jail recording

system. (Id.) Defendant noted that she is also agreeable to her mother monitoring

those communications, or a different third-party. (Id.)

      4.     The government resists Defendant’s request to have contact with Mr.

Nelson. Defendant is a key fact witness in Mr. Nelson’s case, and Mr. Nelson in

Defendant’s case. Additionally, the facts underlying Defendant’s case essentially

involve Defendant’s communication and coordination with Mr. Nelson to fabricate a

story regarding the firearm found in their apartment. This occurred, at least in part,

while Defendant was incarcerated at the Polk County Jail. Therefore, recording of

their communication via the Polk County Jail system seems to do nothing to stop

their behavior.

      5.     While the    government     is sympathetic to the        situation here,

communication between Defendant and Mr. Nelson could significantly harm the

government’s case, should either Defendant or Mr. Nelson proceed to trial. Pretrial

communication of witnesses in any situation opens up a multitude of issues on cross

examination. But, this is even more true in a case like this, where communication

between parties was a primary issue underlying the instant offense.

      6.     The government would be agreeable to Defendant communicating with

Mr. Nelson about the baby through her attorney, Mr. Paul Statler.           That is—

Defendant could tell Mr. Statler what she wished to tell Mr. Nelson about the baby,

and Mr. Statler could communicate that information to Mr. Nelson. However, the




                                          2
      Case 4:20-cr-00110-JEG-HCA Document 30 Filed 09/21/20 Page 3 of 3




government opposes any sort of direct communication between Defendant and Mr.

Nelson.

       WHEREFORE, the government requests the Court deny Defendant’s motion

to modify her release conditions to allow contact with Raysean Nelson.


                                           Respectfully submitted,

                                           Marc Krickbaum
                                           United States Attorney

                                    By:     /s/ Kristin M. Herrera
                                           Kristin M. Herrera
                                           Assistant United States Attorneys
                                           U.S. Courthouse Annex, Suite 286
                                           110 E. Court Avenue
                                           Des Moines, Iowa 50309
                                           Tel: (515) 473-9300
                                           Fax: (515) 473-9292
                                           Email: Kristin.Herrera@usdoj.gov

CERTIFICATE OF SERVICE
I hereby certify that on September 21, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

   U.S. Mail        Fax       Hand Delivery
  X ECF/Electronic filing    Other means
UNITED STATES ATTORNEY
By: /s/ Kristin M. Herrera, AUSA




                                              3
